DETAILED ACTION
This Office action is in reply to application no. 16/872,695, filed 12 May 2020.  Claims 1-28 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: the word “given” is misspelled.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: the phrase “given given time period” is redundant.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities: the acronym “ITXO” is jumbled as “IXTO” at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is insufficient antecedent basis for “the business logic”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-11, 13, 14, 16, 18-20 and 25-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wright et al. (WIPO Publication No. 2021/048663, filed 12 September 2019).

See below for an explanation as to why the Examiner has underlined some of the language of claim 1.

With regard to Claim 1:
A method [abstract] operative in association with a set of transaction handling computing elements [abstract; “transactions stored on a blockchain”; pg. 3, line 27; “computer equipment”] that comprise a network core [pg. 1, line 11, “network”] that receive and process transaction requests into an append-only immutable chain of data blocks, wherein a data block is a collection of transactions, [pg. 1, lines 29-30; a “transaction” is “stored” as an “immutable public record”; abstract; note plural “transactions” are managed] and wherein an Unspent Transaction Output (UTXO) data structure supporting the immutable chain of data blocks is an output from a finalized transaction, [pg. 2, line 8; a “UTXO-based model”] the UTXO data structure consisting essentially of an address and a value, [pg. 2, line 10; an “amount of the digital asset” reads on a value; line 13; a “pointer” reads on an address] the method comprising:
configuring at least one UTXO data structure to include information either in addition to or in lieu of the address and value [pg. 2, line 17; the “locking script” reads on additional information] to define a Transaction Output (TXO); and
responsive to receipt of a request to process a transaction, [pg. 18, line 15; “Alice [] wishes to create a transaction”]  executing the set of transaction handling computing elements to concurrently process the transaction into a data block using at least the information in the TXO. [pg. 18, col. 25; a “preceding transaction TXO” which “may have already been validated” is “included in a new block”]

This claim contains a great deal of nonlimiting language which is considered but given no patentable weight; the portion of the claim afforded patentable weight has been underlined above for emphasis, though this is not done for the dependent claims.  As the claims are all directed to a method, the claim limitations are the steps performed by the method.  That the method is operative “in association with a set of transaction handling computing elements that comprise a network core that receive and process transaction requests into an append-only immutable chain of data blocks” merely sets forth the environment in which it is intended for the method to operate, but does not limit any particular step of the method and therefore does not limit the method.  

That a UTXO data structure “supporting the immutable chain of data blocks is an output from a finalized transaction” similarly does not limit the claimed method but simply refers to events which have taken place before the commencement of the claimed method.  The phrase “consisting essentially of” is considered for the purposes of prior art to mean “comprising”; see MPEP § 2111.03(III).  In any case that the data structure consists essentially of “an address and a value” purports to limit the data structure, but does not limit any step of the claimed method.  Within the body of the claim, “to define a Transaction Output (TXO)” is mere manner-of-use language which does not positively limit the claimed step; the same is true of “to concurrently process the transaction into a data block using at least the information in the TXO”.  Where references are provided, it is solely for the purpose of compact prosecution.

With regard to Claim 2:
The method as described in claim 1 wherein the information included in the TXO is an attribute. [pg. 19, line 6; the information may “point[] to a preceding transaction” which reads on it being an attribute]

This claim is not patentably distinct from claim 1, as it purports merely to limit content stored in a particular data element, but imparts neither structure nor functionality to the claimed method.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 3:
The method as described in claim 2 wherein the attribute encodes given data. [pg. 43, line 10; data are “encoded”]

This claim is not patentably distinct from claim 2, as what the attribute encodes imparts neither structure nor functionality to the claimed method; it is not positively recited that the method includes a step of encoding an attribute.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 4:
The method as described in claim 2 wherein the attribute encodes given data that is used but not consumed during processing of the transaction. [id.; the data are stored, which reads on being used and not consumed]

This claim is not patentably distinct from claim 2; see claim 3 above for an explanation.

With regard to Claim 5:
The method as described in claim 4 wherein the given data is referenced during processing of the transaction but the value is not spent. [id.; the data are broadcast, which reads on being referenced; there is no hint that the data even has a value which could be spent, and in any case there is no disclosure in the reference that the particular data has been spent]

This claim is not patentably distinct from claim 4; see claim 3 above for an explanation.

With regard to Claim 6:
The method as described in claim 3 wherein the given data is an input to the transaction that is checked by business logic during processing of the transaction. [Pg. 23, line 8; a signature is verified]

This claim is not patentably distinct from claim 3; see claim 3 above for an explanation.

With regard to Claim 8:
The method as described in claim 3 wherein the transaction succeeds when the given data is associated with a sequence of state transitions of associated client entities. [pg. 4, lines 4, 13-14, 26; the payment is the final step; the steps read on state transitions; payment reads on a transaction succeeding]

This claim is not patentably distinct from claim 3 as it does not positively recite a method step but simply imposes a condition on a transaction, which is simply data.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 9:
The method as described in claim 3 wherein the given data is mutated during processing of the transaction. [pg. 43, line 10; data are “encoded”; encoding reads on a mutation]

With regard to Claim 10:
The method as described in claim 3 wherein the given data encodes an output associated with the transaction. [pg. 43, line 10; the encoded data is immediately “broadcast” which reads on it being an output]

With regard to Claim 11:
The method as described in claim 10 wherein the given data encoding an output is configured to lock the value and is one of: a public key, a hash of a public key, an address identifier, attribute information that includes public key or address information, and a set of one or more instructions executable to create the locked value. [pg. 10, lines 10-11; the data is “hashed as part of the transaction reference calculation”]

With regard to Claim 13:
The method as described in claim 1 wherein the information is included with the TXO in an output of the transaction. [pg. 18, col. 25 as cited above in regard to claim 1]

With regard to Claim 14:
The method as described in claim 1 wherein the TXO is stored in an associated TXO database. [id.; as the blockchain itself is a ledger and stores the TXO, it reads on the claimed “associated TXO database”; also see pg. 21, lines 23-24; a “separate database” stores transactions including the UTXOs]

With regard to Claim 16:
The method as described in claim 1 wherein the transaction is processed according to business logic associated with the immutable chain of data blocks, the business logic being expressed on the append-only immutable chain of data blocks by one of: a transaction type that specifies given transaction processing, a transaction rule expression, and a programmatic expression. [pg. 4, line 26; payment reads on a transaction type]

With regard to Claim 18:
The method as described in claim 1 wherein the TXO has an associated type. [id.]

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional, descriptive language, disclosing at most a human interpretation of, or content of, data, which imparts neither structure nor functionality to the claimed method and so is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 19:
The method as described in claim 18 wherein the associated type is a Reference TXO (RTXO). [pg. 19, line 6; the information may “point[] to a preceding transaction”, which reads on it being a reference]

This claim is not patentably distinct from claim 18; see claim 18 above for an explanation.

With regard to Claim 20:
The method as described in claim 18 wherein a RTXO is associated with a group of TXOs that include the TXO, and wherein when the RTXO is updated, parameters associated with the RTXO are updated or inherited by the TXOs that reference the RTXO. [id.; it is in the nature of a pointer that as the thing it points to changes, the use of the pointer thereafter will point to the changed thing]

This claim is not patentably distinct from claim 1.  Descriptions of the RTXO are nonfunctional and descriptive, and impart neither structure nor functionality to the claimed method.  As no claim positively recites updating an RTXO, what happens in the event that it was done is outside the scope of the claimed invention and therefore of no patentable significance.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 25:
The method as described in claim 1 further including generating ancillary data when the transaction is added into a block, the ancillary data structured according to a given data structure. [pg. 3, lines 6-7; “additional user data” is stored using “blockchain protocols”]

With regard to Claim 26:
The method as described in claim 25 wherein the given data structure is a key-value pair encodes transaction history data. [pg. 32, lines 11-13; the data is stored so as to provide a full history; pg. 23, lines 24, 27; a “key” is associated with a “signature”]

This claim is not patentably distinct from claim 25, as it is merely descriptive of data and imparts neither structure nor functionality to the claimed method.

With regard to Claim 27:
The method as described in claim 25 further including storing data encoded in the given data structure in a dedicated data store associated with the immutable chain of data blocks. [see above; the reference already discloses immutability; the blockchain itself reads on the dedicated data store]

With regard to Claim 28:
The method as described in claim 27 further including selectively accessing the data from the dedicated data store during processing into the immutable chain of data blocks of one or more additional transactions. [abstract]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. in view of Tünte (WIPO Publication No. 2020/125839, filed 18 December 2018; translation provided by Clarivate Analytics).

With regard to Claim 7:
The method as described in claim 3 wherein the gvien data operates as an extension to the address found in the UXTO data structure, and wherein the address extension is checked during processing of the transaction.

Wright teaches the method of claim 3 including checking data as cited above, but does not explicitly teach that data are an address extension, but it is known in the art.  Tünte teaches a Bitcoin system using UTXOs which uses certain data as an “address extension”.  [See generally specification] Tünte and Wright are analogous art as each is directed to electronic systems for managing Bitcoin transactions.  (The Examiner apologizes that, because he does not read German and the translating software does not indicate where in text the original verbiage is which it has translated, he is not able to provide a more precise citation.)

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Tünte with that of Wright in order to enlarge an available memory space, as taught by Tünte; further, it is simply a substitution of one known part for another with predictable results, simply interpreting data in the manner of Tünte rather than that of Wright; the substitution produces no new and unexpected result.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. in view of Wright et al. (U.S. Publication No. 2019/0066065).

With regard to Claim 12:
The method as described in claim 3 wherein the given data in the TXO is valid only for a given given time period.

Wright (the primary reference, here Wright ‘663) teaches the method of claim 3 but does not explicitly teach that data in a TXO expires, but this is known in the art.  Wright ‘065 teaches a blockchain transfer method [title] in which an “exchange”, to create spendable value, must take place “before expiry” of a deadline. [0120] The cryptocurrency in question is part of a “blockchain transaction” having “an output (TXO)”. [0113] Wright ‘065 and Wright ‘663 are analogous art as each is directed to electronic means for manipulating blockchain data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Wright ‘065 with that of Wright ‘663 in order to ensure a transaction completes within a reasonable amount of time, as taught by Wright ‘065; further, it is simply a substitution of one known part for another with predictable results, simply using the expiring data of Wright ‘065 in place of that of Wright ‘663; the substitution produces no new and unexpected result

This claim is not patentably distinct from claim 3 as it limits only the data but imparts neither structure nor functionality to the claimed method; this is nonfunctional, descriptive language which is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. in view of Van Dusen et al. (U.S. Publication No. 2014/0075004).

With regard to Claim 15:
The method as described in claim 2 further including providing one or more additional TXOs that are linked to the TXO by a common attribute.

Wright teaches the method of claim 2 including the use of TXOs but does not explicitly teach that two have a common attribute, but it is known in the art.  Van Dusen teaches a crowd sourcing method [title] directed to the use of “shared information” in which “commonalities” are computed between two TXOs. [5969] Van Dusen and Wright are analogous art as each is directed to electronic means for sharing data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of van Dusen with that of Wright in order to categorize common data, as taught by van Dusen; further, it is simply a combination of known parts with predictable results, simply adding van Dusen’s measure of commonality to the data of Wright; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. in view of Mitchell (U.S. Publication No. 2020/0051117, filed 17 October 2019).

With regard to Claim 17:
The method as described in claim 13 wherein the business logic supports one of: a loyalty points program, and a card authorization.

Wright teaches the method of claim 13 including the use of business logic as cited above, but does not explicitly teach supporting a loyalty points program or a card authorization, but it is known in the art.  Mitchell teaches a rewards marketing program [titile] that uses cryptocurrency [0214] and “blockchain” technology such as “bitcoin”, [0215] and provides for both “loyalty and rewards points” [0131] and “authorization” of payments made via “payment card accounts”. [0130] Mitchell and Wright are analogous art as each is directed to electronic means for facilitating the use of bitcoin currency.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Mitchell with that of Wright as market forces at the time were increasingly driving developers to include loyalty points in transactions of all kinds; further, it is simply a substitution of one known part for another with predictable results, simply using Mitchell’s transaction types in place of, or in addition to, those of Wright; the substitution produces no new and unexpected result.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. in view of Beaudet et al. (WIPO Publication No. 2021/022369, filed 6 August 2019).

With regard to Claim 21:
The method as described in claim 18 wherein the associated type is an idempotency TXO (ITXO).

Wright teaches the method of claim 18 but does not explicitly teach an associated type is an idempotency TXO, but in addition to being of no patentable significance – it is merely a description of data, which imparts neither structure nor functionality to the claimed method – it is known in the art.  Beaudet teaches a distributed blockchain transaction system. [title] Blocks in the chain satisfy “idempotency”, [0052] and associate a “message” with a “key”. [0055] Beaudet and Wright are analogous art as each is directed to electronic means for managing data using distributed ledgers.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Beaudet with that of Wright in order to secure messages, as taught by Beaudet; [abstract] further, it is simply a substitution of one known datum for another with predictable results, simply using Beaudet’s type of TXO in place of that of Wright; the substitution produces no new and unexpected result.

With regard to Claim 22:
The method as described in claim 21 wherein the ITXO encodes a collision key that is associated with a unique message, and optionally a transaction identifier of a particular transaction that successfully created the IXTO. [id.]

This claim is not patentably distinct from claim 21.  First, it only describes data, and imparts neither structure nor functionality to the claimed method, and so is considered but given no patentable weight.  Further, the second datum is optional; optional items do not distinguish over the art as they may always be omitted.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 23:
The method as described in claim 22 further including checking the ITXO during processing of the transaction to determine whether the transaction is processed into a block. [Beaudet, 0053; the fact that it is reads on determining whether it has been]

With regard to Claim 24:
The method as described in claim 21 wherein the transaction involving the ITXO is one of a set of transactions, and wherein the transaction either succeeds to achieve idempotency or fails to achieve collision resilience. [Beaudet, abstract, note the plural “transactions”; 0052 as cited above; the blocks satisfy idempotency]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694